PROMISSORY NOTE $990,000Dated November 10, 2009 FOR VALUE RECEIVED, the undersigned promises to pay to the order of DONGGUAN CHDITN PRINTING CO., LTD., a corporation organized under the laws of the Peoples’ Republic of China its successors or assigns (the “Holder”), the sum of NINE HUNDRED AND NINETY THOUSAND AND NO/00 ($990,000.00) DOLLARS to pay off existing debt in Décor Products International, Inc. as set forth in Exhibit A, with an interest rate of 4%, payable one year from the date of execution hereof. THE TOTAL OF NINE HUNDRED AND NINETY THOUSAND AND NO/00 ($990,000) DOLLARS, PLUS ACCRUED INTEREST, WILL BE PAID, NOVEMBER 10, 2010. IN WITNESS WHEREOF, the Maker has caused this note to be executed by its duly authorized officer on this 10th day of November, 2009. MAKER Décor Products International, Inc. By: /s/ Liu Rui Sheng Liu Rui Sheng President EXHIBIT A DEBT TO BE SETTLED On June 1, 2009, CHDITN signed a Promissory Note with Precursor Management, Inc. (“Precursor”), stating that CHDITN promises to pay to the order of Precursor the sum of Forty Thousand Six Hundred Fifty Dollars ($40,650), representing a principal amount of $40,000 plus interest of $650, or approximately 6.5% interest per annum, payable on September 30, 2009.On July 23, 2009,
